


Exhibit 10.7

 

THE MACERICH COMPANY

 

ELIGIBLE DIRECTORS’

DEFERRED COMPENSATION/PHANTOM STOCK PLAN

(As Amended and Restated as of February 4, 2010)

 

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

ELIGIBLE DIRECTORS’

DEFERRED COMPENSATION/PHANTOM STOCK PLAN

(As Amended and Restated as of February 4, 2010)

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE I

 

TITLE, PURPOSE AND AUTHORIZED SHARES

1

ARTICLE II

 

DEFINITIONS

1

 

2.1

 

Account

1

 

2.2

 

Additional Compensation

1

 

2.3

 

Additional Compensation Approval Date

2

 

2.4

 

Average Fair Market Value

2

 

2.5

 

Award Date

2

 

2.6

 

Board of Directors

2

 

2.7

 

Cash Account

2

 

2.8

 

Cash or Combination Dividends

2

 

2.9

 

Change in Control Event

2

 

2.10

 

Code

4

 

2.11

 

Common Stock

4

 

2.12

 

Committee

4

 

2.13

 

Company

4

 

2.14

 

Compensation

4

 

2.15

 

Current Cash Account

4

 

2.16

 

Current Dividend Equivalent Cash Account

4

 

2.17

 

Current Dividend Equivalent Stock Account

4

 

2.18

 

Current Stock Unit Account

4

 

2.19

 

Disability

5

 

2.20

 

Discount Rate

5

 

2.21

 

Disinterested Director

5

 

2.22

 

Distribution Subaccount

5

 

i

--------------------------------------------------------------------------------


 

 

2.23

 

Dividend Equivalent

5

 

2.24

 

Dividend Equivalent Cash Account

5

 

2.25

 

Dividend Equivalent Stock Account

5

 

2.26

 

Effective Date

5

 

2.27

 

Eligible Director

5

 

2.28

 

Exchange Act

5

 

2.29

 

Fair Market Value

5

 

2.30

 

Interest Rate

6

 

2.31

 

Plan

6

 

2.32

 

Plan Year

6

 

2.33

 

Prior Cash Account

6

 

2.34

 

Prior Dividend Equivalent Cash Account

6

 

2.35

 

Prior Dividend Equivalent Stock Account

6

 

2.36

 

Prior Stock Unit Account

6

 

2.37

 

Special Compensation

6

 

2.38

 

Special Meeting Fees

7

 

2.39

 

Stock Unit or Unit

7

 

2.40

 

Stock Unit Account

7

 

2.41

 

Unforeseeable Emergency

7

ARTICLE III

 

PARTICIPATION

7

ARTICLE IV

 

DEFERRAL ELECTIONS

7

 

4.1

 

Initial Elections

7

 

4.2

 

Subsequent Annual Elections

8

ARTICLE V

 

DEFERRAL ACCOUNTS

8

 

5.1

 

Cash Account

8

 

5.2

 

Stock Unit Account

9

 

5.3

 

Dividend Equivalents; Dividend Equivalent Cash Account; Dividend Equivalent
Stock Account

11

 

5.4

 

Vesting

13

 

5.5

 

Distribution of Benefits

14

 

5.6

 

Adjustments in Case of Changes in Common Stock

17

 

5.7

 

Company’s Right to Withhold

17

 

5.8

 

Stockholder Approval

17

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VI

 

ADMINISTRATION

18

 

6.1

 

The Administrator

18

 

6.2

 

Committee Action

18

 

6.3

 

Rights and Duties

18

 

6.4

 

Indemnity and Liability

19

ARTICLE VII

 

PLAN CHANGES AND TERMINATION

19

ARTICLE VIII

 

MISCELLANEOUS

20

 

8.1

 

Limitation on Eligible Directors’ Rights

20

 

8.2

 

Beneficiaries

20

 

8.3

 

Benefits Not Assignable; Obligations Binding Upon Successors

20

 

8.4

 

Governing Law; Severability

20

 

8.5

 

Compliance With Laws

21

 

8.6

 

Headings Not Part of Plan

21

 

iii

--------------------------------------------------------------------------------


 

THE MACERICH COMPANY

 

ELIGIBLE DIRECTORS’

DEFERRED COMPENSATION/PHANTOM STOCK PLAN

(As Amended and Restated as of February 4, 2010)

 

ARTICLE I

TITLE, PURPOSE AND AUTHORIZED SHARES

 

This Plan shall be known as “The Macerich Company Eligible Directors’ Deferred
Compensation/Phantom Stock Plan.”  The purpose of this Plan is to attract,
motivate and retain experienced and knowledgeable directors of The Macerich
Company by permitting them to defer compensation and affording them the
opportunity to link that compensation to an equity interest in the Company.  The
total number of shares of Common Stock that may be delivered pursuant to awards
under this Plan is 500,000, subject to adjustments contemplated by Section 5.6.

 

ARTICLE II
DEFINITIONS

 

Whenever the following terms are used in this Plan they shall have the meaning
specified below unless the context clearly indicates to the contrary:

 

2.1          Account shall mean one or more of an Eligible Director’s Cash
Account(s), Stock Unit Account(s), Dividend Equivalent Cash Account(s) and
Dividend Equivalent Stock Account(s).  Each Account includes, to the extent
applicable, any Distribution Subaccounts.

 

2.2          Additional Compensation with respect to a particular calendar year
shall mean the difference (if any) between (i) the amount of an Eligible
Director’s Compensation for such calendar year taken into account on the Award
Date, and (ii) the amount of Compensation the Eligible Director would actually
have been paid for such calendar year, solely to the extent that such difference
in the Eligible Director’s Compensation for such calendar year is attributable
to changes in the Company’s compensation policy for non-employee directors that
are approved by the Board of Directors and take effect during or prior to such
calendar year, in each case without giving effect to any election by the
Eligible Director to defer Compensation hereunder.  By way of example, a change
in an Eligible Director’s Compensation for a particular calendar year as a
result of a change in the amount of the annual retainer paid by the Company to
members of a Board committee of which such Eligible Director is a member would
be treated as Additional Compensation for purposes of this Plan for that
calendar year, while a change in the Eligible Director’s Compensation for a
particular calendar year as a result of such Eligible Director’s becoming or
ceasing to be a member of such a Board committee would not be treated as
Additional Compensation (but could be treated as Special Compensation) for
purposes of this Plan for that calendar year.  For purposes of clarity,
“Additional Compensation” may be a negative number.  Notwithstanding any

 

1

--------------------------------------------------------------------------------


 

other provision herein, an amount of Compensation that is treated as Additional
Compensation hereunder shall not in any event be treated as Special
Compensation.

 

2.3          Additional Compensation Approval Date shall mean the date on which
the Board of Directors approves any change in the Company’s compensation policy
for non-employee directors that gives rise to Additional Compensation hereunder.

 

2.4          Average Fair Market Value shall mean (i) for purposes of crediting
any Stock Units hereunder pursuant to Section 5.2(a)(1), the average of the Fair
Market Values of a share of Common Stock of the Company during the last 10
trading days preceding the Award Date, (ii) for purposes of crediting any Stock
Units hereunder pursuant to Section 5.2(a)(2), the average of the Fair Market
Values of a share of Common Stock of the Company during the last 10 trading days
preceding the related Additional Compensation Approval Date, and (iii) for
purposes of crediting any Stock Units hereunder pursuant to Section 5.2(a)(3),
the average of the Fair Market Values of a share of Common Stock of the Company
for the trading days occurring in the calendar year preceding the March 31 on
which such Stock Units are credited.

 

2.5          Award Date with reference to elections under Section 4.2 shall mean
the January 1 that next follows the date of an Eligible Director’s election made
pursuant to Section 4.2.  Award Date with reference to elections under
Section 4.1shall mean the date next following the date that the Eligible
Director files his or her election under Section 4.1.

 

2.6          Board of Directors shall mean the Board of Directors of the
Company.

 

2.7          Cash Account shall mean a Current Cash Account and/or a Prior Cash
Account.

 

2.8          Cash or Combination Dividends shall mean cash dividends and
distributions to holders of shares of Common Stock, and dividends in connection
with which holders of shares of Common Stock have the right to elect to receive
cash, shares of Common Stock of equivalent value, or a combination thereof.

 

2.9          Change in Control Event

 

(a)           with respect to the provisions of Section 5.5A of the Plan set
forth in Appendix A, which apply to the distribution of amounts deferred prior
to January 1, 2005 and credited to Prior Cash Accounts, Prior Dividend
Equivalent Cash Accounts, Prior Dividend Equivalent Stock Accounts and Prior
Stock Unit Accounts, shall have the meaning specified for such term under The
Macerich Company Amended and Restated 1994 Incentive Plan, as amended from time
to time; and

 

(b)           with respect to the provisions of the Plan that apply to
distributions from Current Cash Accounts, Current Dividend Equivalent Cash
Accounts, Current Dividend Equivalent Stock Accounts and Current Stock Unit
Accounts, shall mean

 

2

--------------------------------------------------------------------------------


 

(1)           the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (such individual, entity, or group, a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of stock possessing 33% or more of the combined voting power of
the then-outstanding voting securities of the Company entitled to vote generally
in the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this definition, the following
acquisitions shall not constitute a Change in Control Event; (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliate of the Company or successor or
(D) any acquisition by a Person having beneficial ownership of more than 50% of
the Outstanding Company Voting Securities prior to the acquisition;

 

(2)           individuals who, as of any date (the “Initial Date”) after the
date hereof, constitute the Board (the “Incumbent Board”) cease for any reason,
at any time within 12 months following the Initial Date, to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the Initial Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board;

 

(3)           consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, or the acquisition of assets or stock of another entity by
the Company or any of its subsidiaries (each, a “Business Combination”), in each
case if, following such Business Combination, any Person (excluding any entity
resulting from such Business Combination or a parent of any such entity or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination or parent of any such entity) beneficially owns,
directly or indirectly, more than 50% of, respectively, the then-outstanding
shares of stock of the entity resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such entity,
except to the extent that the ownership in excess of 50% existed prior to the
Business Combination; or

 

(4)           consummation of a sale or other disposition of all or
substantially all of the assets of the Company (an “Asset Transfer”), other than
a transfer to (A) one or more of the beneficial owners (immediately before the
Asset Transfer) of the then-outstanding shares of stock of the Company
(“Outstanding Company Stock”) in exchange for or with respect to such
Outstanding Company Stock of such beneficial owners, or (B) an entity, 50% or
more of the total value or voting power of which is owned, directly or
indirectly,

 

3

--------------------------------------------------------------------------------


 

by the Company, or (C) a Person that owns, directly or indirectly, 50% or more
of the total value or voting power of the Outstanding Company Stock, or (D) an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by a Person described in the preceding clause (C).

 

Each event comprising a Change in Control Event under this Subsection (b) is
intended to constitute a “change in ownership or effective control” or a “change
in the ownership of a substantial portion of the assets” of the Company as such
terms are defined for purposes of Section 409A of the Internal Revenue Code and
such definition of “Change in Control Event” as used herein shall be interpreted
consistently therewith.

 

2.10        Code shall mean the Internal Revenue Code of 1986, as amended.

 

2.11        Common Stock shall mean the Common Stock of the Company.

 

2.12        Committee shall mean a Committee of the Board of Directors acting in
accordance with Article VI and applicable Maryland law, or the Board of
Directors.

 

2.13        Company shall mean The Macerich Company, a Maryland corporation, and
its successors and assigns.

 

2.14        Compensation shall mean the annual retainer and regular meeting fees
payable by the Company to an Eligible Director for a calendar year.

 

2.15        Current Cash Account shall mean a bookkeeping account maintained by
the Company on behalf of each Eligible Director who elects to defer Compensation
and Special Meeting Fees earned after December 31, 2004 in cash in accordance
with Section 5.1.

 

2.16        Current Dividend Equivalent Cash Account shall mean a bookkeeping
account maintained by the Company on behalf of an Eligible Director that is
credited with Dividend Equivalents in the form of cash deferrals attributable to
Stock Units credited to the Eligible Director’s Current Stock Unit Account (with
respect to Compensation and Special Meeting Fees earned after December 31, 2004)
in accordance with Section 5.3(b)(1).

 

2.17        Current Dividend Equivalent Stock Account shall mean a bookkeeping
account maintained by the Company on behalf of an Eligible Director that is
credited with Dividend Equivalents in the form of Stock Units attributable to
Stock Units credited to the Eligible Director’s Current Stock Unit Account (with
respect to Compensation and Special Meeting Fees earned after December 31, 2004)
in accordance with Section 5.3(c)(1).

 

2.18        Current Stock Unit Account shall mean a bookkeeping account
maintained by the Company on behalf of each Eligible Director who elects to
defer

 

4

--------------------------------------------------------------------------------


 

Compensation and Special Meeting Fees earned after December 31, 2004 in Stock
Units in accordance with Section 5.2.

 

2.19        Disability shall mean a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months that renders an Eligible
Director unable to engage in any substantial gainful activity.

 

2.20        Discount Rate shall mean an interest rate equal to 5% per annum.

 

2.21        Disinterested Director shall mean a member of the Board of Directors
who is not generally disqualified from making decisions concerning this Plan or
all actions hereunder under any applicable legal requirements, but in no event
shall a member of the Board of Directors participate in any decision affecting
only his or her benefits under this Plan.

 

2.22        Distribution Subaccount shall mean a subaccount of an Eligible
Director’s Account established to separately account for deferred Compensation
and Special Meeting Fees (and Dividend Equivalents or other earnings or losses
thereon) that are subject to different distribution elections.

 

2.23        Dividend Equivalent shall mean the amount of Cash or Combination
Dividends paid by the Company after January 31, 1995 on that number of shares of
Common Stock equivalent to the number of Stock Units then credited to an
Eligible Director’s Stock Unit Account, or Stock Unit Accounts, as applicable,
and Dividend Equivalent Stock Account, or Dividend Equivalent Stock Accounts, as
applicable, which amount shall be allocated as additional Stock Units to the
Eligible Director’s Dividend Equivalent Stock Account(s) or as additional
deferrals to the Eligible Director’s Dividend Equivalent Cash Account(s), as
provided in Section 5.3.

 

2.24        Dividend Equivalent Cash Account shall mean a Current Dividend
Equivalent Cash Account and/or a Prior Dividend Equivalent Cash Account.

 

2.25        Dividend Equivalent Stock Account shall mean a Current Dividend
Equivalent Stock Account and/or a Prior Dividend Equivalent Stock Account.

 

2.26        Effective Date shall mean July 29, 1994.

 

2.27        Eligible Director shall mean a member of the Board of Directors of
the Company who is compensated in such capacity and (as to any outstanding
Account balances under this Plan) any such person who has Account balances under
the Plan.

 

2.28        Exchange Act shall mean the Securities Exchange Act of 1934, as
amended from time to time.

 

2.29        Fair Market Value shall mean on any date the closing price of the
stock on the Composite Tape, as published in the Western Edition of The Wall
Street Journal, of the principal securities exchange or market on which the
stock is so listed,

 

5

--------------------------------------------------------------------------------


 

admitted to trade, or quoted on such date, or, if there is no trading of the
stock on such date, then the closing price of the stock as quoted on such
Composite Tape on the next preceding date on which there was trading in such
shares; provided, however, if the stock is not so listed, admitted or quoted,
the Committee may designate such other exchange, market or source of data as it
deems appropriate for determining such value for purposes of this Plan.

 

2.30        Interest Rate shall mean the rate that is 120% of the federal
long-term rate for compounding on a quarterly basis, determined and published by
the Secretary of the United States Department of Treasury under
Section 1274(d) of the Code, for the month in which interest is credited.

 

2.31        Plan shall mean The Macerich Company Eligible Directors’ Deferred
Compensation/Phantom Stock Plan, as amended from time to time.

 

2.32        Plan Year shall mean the applicable calendar year.

 

2.33        Prior Cash Account shall mean a bookkeeping account maintained by
the Company on behalf of each Eligible Director who elects to defer Compensation
and Special Meeting Fees earned before January 1, 2005 in cash in accordance
with Section 5.1.

 

2.34        Prior Dividend Equivalent Cash Account shall mean a bookkeeping
account maintained by the Company on behalf of an Eligible Director that is
credited with Dividend Equivalents in the form of cash deferrals attributable to
Stock Units credited to the Eligible Director’s Prior Stock Unit Account (with
respect to Compensation and Special Meeting Fees earned before January 1, 2005)
in accordance with Section 5.3(b)(2).

 

2.35        Prior Dividend Equivalent Stock Account  shall mean a bookkeeping
account maintained by the Company on behalf of an Eligible Director that is
credited with Dividend Equivalents in the form of Stock Units attributable to
Stock Units credited to the Eligible Director’s Prior Stock Unit Account (with
respect to Compensation and Special Meeting Fees earned before January 1, 2005)
in accordance with Section 5.3(c)(2).

 

2.36        Prior Stock Unit Account shall mean a bookkeeping account maintained
by the Company on behalf of each Eligible Director who elects to defer
Compensation and Special Meeting Fees earned before January 1, 2005 in Stock
Units in accordance with Section 5.2.

 

2.37        Special Compensation with respect to a particular calendar year
shall mean the difference (if any) obtained by subtracting (i) the sum of
(a) the amount of an Eligible Director’s Compensation for such calendar year
taken into account on the Award Date, and (b) the amount of the Eligible
Director’s Additional Compensation (if any) taken into account for such calendar
year at any time after the Award Date, from (ii) the amount of Compensation the
Eligible Director would actually have been paid for such calendar year
(including, without limitation, any such difference attributable to increases

 

6

--------------------------------------------------------------------------------


 

or decreases in annual retainer levels and regular meeting fees, any Special
Meeting Fees, and any other Compensation not taken into account on the Award
Date or as Additional Compensation after the Award Date), in each case without
giving effect to any election by the Eligible Director to defer Compensation
hereunder.  For purposes of clarity, “Special Compensation” may be a negative
number.

 

2.38        Special Meeting Fees shall mean the meeting fees that are paid by
the Company after January 31, 1995 to an Eligible Director for meetings during a
deferral period in addition to the regular meetings contemplated at the time of
a deferral election for that deferral period.

 

2.39        Stock Unit or Unit shall mean a non-voting unit of measurement that
is deemed for bookkeeping purposes to be equivalent to one outstanding share of
Common Stock of the Company solely for purposes of this Plan.

 

2.40        Stock Unit Account shall mean a Current Stock Unit Account and/or a
Prior Stock Unit Account.

 

2.41        Unforeseeable Emergency shall mean a severe financial hardship to
the Eligible Director resulting from an illness or accident of the Eligible
Director, the Eligible Director’s spouse or a dependent (as defined in
Section 152(a) of the Code) of the Eligible Director, loss to the Eligible
Director’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Eligible Director.

 

ARTICLE III
PARTICIPATION

 

Each Eligible Director shall become a participant in the Plan by electing to
defer his or her Compensation or Special Meeting Fees in accordance with
Article IV.

 

ARTICLE IV
DEFERRAL ELECTIONS

 

4.1          Initial Elections.  On or before the 30th day after first becoming
an Eligible Director, a new Eligible Director may make an irrevocable election
to defer all or a portion (in 10% increments) of his or her Compensation and/or
Special Meeting Fees payable for services to be rendered by the Eligible
Director after the date such election is filed with the Committee and during the
remainder of the calendar year during which the Eligible Director first becomes
an Eligible Director and/or during the next one or two calendar years in
(a) cash, in accordance with Section 5.1, or (b) Stock Units, in accordance with
Section 5.2.  Such election shall be in writing on a form provided by the
Company and approved by the Committee and must be filed no later than the
30th day following the date that the Eligible Director first becomes an Eligible
Director.  Such election may also specify that the amounts deferred pursuant to
such election shall be paid under one of the optional forms of benefits set
forth in Section 5.5(a).

 

7

--------------------------------------------------------------------------------

 

 

4.2          Subsequent Annual Elections.

 

(a)           General Rule.  On or before the date set forth in the applicable
election agreement (but in no event later than December 31 of the year preceding
the first year to which the election applies), each Eligible Director may make
an irrevocable election to defer all or a portion (in 10% increments) of his or
her Compensation and/or Special Meeting Fees payable for services to be rendered
by the Eligible Director during the next one, two, or three calendar years in
(a) cash, in accordance with Section 5.1, or (b) Stock Units, in accordance with
Section 5.2.  Such election shall be in writing on forms provided by the Company
and approved by the Committee.  Such election may also specify that the amounts
deferred pursuant to such election shall be paid under one of the optional time
and forms of distribution set forth in Section 5.5(a).

 

(b)           Special Rule for 2005 and 2006 Deferrals.  Any Eligible Director
who filed a deferral election under this Plan prior to December 31, 2003 with
respect to Compensation and/or Special Meeting Fees to be earned in 2005 and/or
2006 (a “Pre-Existing Deferral Election”) may file a new distribution election
with respect to amounts to be deferred in 2005 and/or 2006 pursuant to such
Pre-Existing Deferral Election (the “2005-2006 Deferrals”) no later than
December 31, 2005.  If the Eligible Director does not file such a distribution
election for such 2005-2006 Deferrals, then he or she shall be deemed to have
elected to receive a distribution of his 2005-2006 Deferrals as provided in the
Eligible Director’s most recent effective distribution election filed prior to
December 31, 2004 with the Committee in accordance with Section 5.5A(b) with
respect to all amounts deferred under such Pre-Existing Deferral Election.  Any
further changes to the time and manner of distribution of the Participant’s
2005-2006 Deferrals shall be made in accordance with, and governed by, the
provisions of Section 5.5(b) and not Section 5.5A(b).

 

(c)           2008 Distribution Elections.  Notwithstanding the provisions of
Sections 4.1, 4.2(a), 4.2(b) and 5.5 hereof, a Participant may elect to change
his or her distribution election with respect to his or her Current Cash
Accounts, Current Dividend Equivalent Cash Accounts, Current Dividend Equivalent
Stock Accounts and Current Stock Unit Accounts from among the optional times and
forms of distribution set forth in Section 5.5(a) by filing a new election with
the Committee on or after January 1, 2008 and on or before December 31, 2008. 
Any such election change shall apply only to amounts that would not otherwise be
payable in 2008 and shall not cause any amount to be paid in 2008 that would not
otherwise be payable in 2008.

 

ARTICLE V
DEFERRAL ACCOUNTS

 

5.1          Cash Account.

 

(a)           Current Cash Account.  Effective January 1, 2005, if an Eligible
Director has elected or elects in accordance with Article IV to defer
Compensation and/or Special Meeting Fees earned after December 31, 2004 in cash,
the Committee shall establish and maintain a Cash Account for the Eligible
Director under the Plan, which

 

8

--------------------------------------------------------------------------------


 

Account shall be a memorandum account on the books of the Company and shall be
such Eligible Director’s “Current Cash Account.”  An Eligible Director’s Current
Cash Account shall be credited as follows:

 

(1)           As of the last day of each calendar quarter, the Committee shall
credit the Eligible Director’s Current Cash Account with an amount equal to the
elected percentage of the Compensation deferred by the Eligible Director during
such quarter;

 

(2)           As of the date payment of any Special Meeting Fees would otherwise
be made, the Eligible Director’s Current Cash Account shall be credited with an
amount equal to the elected percentage of the Eligible Director’s Special
Meeting Fees; and

 

(3)           As of the last day of each calendar quarter, the Eligible
Director’s Current Cash Account shall be credited with earnings equal to an
amount determined by multiplying the balance credited to such Account as of the
last day of the preceding quarter by one-fourth of the Interest Rate.

 

(b)           Prior Cash Account.  Effective January 1, 2005, the Cash Account
(if any) established for an Eligible Director prior to January 1, 2005 shall be
that Eligible Director’s “Prior Cash Account,” and no amount of Compensation or
Special Meeting Fees earned after December 31, 2004 that such Eligible Director
elects to defer under this Plan shall be credited to such Prior Cash Account. 
As of the last day of each calendar quarter, the Eligible Director’s Prior Cash
Account shall be credited with earnings equal to an amount determined by
multiplying the balance credited to such Account as of the last day of the
preceding quarter by one-fourth of the Interest Rate.

 

5.2          Stock Unit Account.

 

(a)           Current Stock Unit Account.  Effective January 1, 2005, if an
Eligible Director has elected or elects in accordance with Article IV to defer
his or her Compensation and/or Special Meeting Fees earned after December 31,
2004 in Stock Units, the Committee shall establish and maintain a Stock Unit
Account for the Eligible Director under the Plan, which Account shall be a
memorandum account on the books of the Company and shall be such Eligible
Director’s “Current Stock Unit Account.”  An Eligible Director’s Current Stock
Account shall be credited as follows:

 

(1)           Regular Compensation.  If an Eligible Director has elected or
elects to defer his or her Compensation earned after December 31, 2004 in Stock
Units, the Committee shall credit on the Award Date to the Current Stock Unit
Account of the Eligible Director a number of Units determined by dividing the
present value of the Compensation deferred by the Eligible Director by the
Average Fair Market Value of a share of Common Stock.  The present value shall
be computed assuming the Compensation deferred would have been paid on the first
day of the calendar year to which it relates (or, in the case of Compensation
deferred under an election under Section 4.1 for the remainder of the calendar

 

9

--------------------------------------------------------------------------------


 

year in which the Eligible Director first becomes an Eligible Director,  on the
Award Date) at the prevailing rate of Compensation at the time of the election
made in accordance with Article IV, discounted to present value using the
Discount Rate.

 

(2)           Additional Compensation.  If an Eligible Director has elected or
elects to defer his or her Compensation and/or Special Meeting Fees earned after
December 31, 2004 in Stock Units and such Eligible Director has any Additional
Compensation for a particular calendar year to which such deferral election
applies, the Committee shall, on the first day of the month following the month
in which the related Additional Compensation Approval Date occurs: (i) in the
event such Additional Compensation is a positive number, credit the Eligible
Director’s Current Stock Unit Account with a number of Units determined by
dividing the portion of the Eligible Director’s Additional Compensation that is
deferred by the Eligible Director under this Plan for that calendar year and any
future calendar year subject to such deferral election by the Average Fair
Market Value of a share of Common Stock, or (ii) in the event such Additional
Compensation is a negative number, debit the Eligible Director’s Current Stock
Unit Account a number of Units determined by dividing the portion of the
Eligible Director’s Additional Compensation for that calendar year and any
future calendar year subject to such deferral election by the Average Fair
Market Value of a share of Common Stock.  In no event, however, shall the
Company make any reduction, during or after a particular year, in the level of
Compensation and/or Special Meeting Fees for any Eligible Director for that
particular year to the extent such reduction would result in the Eligible
Director receiving any amount that would be treated as a “substitute for a
payment of deferred compensation” within the meaning of Treas. Reg.
Section 1.409A-3(f), or that would otherwise violate Section 409A of the Code,
and would result in any tax, penalty or interest under Section 409A of the Code.

 

(3)           Special Compensation.  If an Eligible Director has elected or
elects to defer his or her Compensation and/or Special Meeting Fees earned after
December 31, 2004 in Stock Units, the Committee shall, on the
March 31st following the year in which there is any Special Compensation with
respect to such Eligible Director: (i) in the event such Special Compensation is
a positive number, credit the Eligible Director’s Current Stock Unit Account
with a number of Units determined by dividing the portion of the Eligible
Director’s Special Compensation that is deferred by the Eligible Director under
this Plan for that year by the Average Fair Market Value of a share of Common
Stock, or (ii) in the event such Special Compensation is a negative number,
debit the Eligible Director’s Current Stock Unit Account a number of Units
determined by dividing the portion of the Eligible Director’s Special
Compensation subject to such deferral election by the Average Fair Market Value
of a share of Common Stock.  In no event, however, shall the Company make any
reduction, during or after a particular year, in the level of Compensation
and/or Special Meeting Fees for any Eligible Director for that particular year
to the extent such reduction would result in the Eligible Director receiving any
amount that would be treated as a

 

10

--------------------------------------------------------------------------------


 

“substitute for a payment of deferred compensation” within the meaning of Treas.
Reg. Section 1.409A-3(f), or that would otherwise violate Section 409A of the
Code, and would result in any tax, penalty or interest under Section 409A of the
Code.

 

(4)           Payment of Additional and Special Compensation.  Notwithstanding
any other provision herein, any Stock Units credited to an Eligible Director’s
Current Stock Unit Account pursuant to Section 5.2(a)(2) or
Section 5.2(a)(3) shall be subject to the same payment rules as apply to the
Eligible Director’s existing deferral elections of Compensation and/or Special
Meeting Fees for the applicable calendar year.

 

(b)           Prior Stock Unit Account.  Effective January 1, 2005, the Stock
Units Account (if any) established for an Eligible Director prior to January 1,
2005 shall be that Eligible Director’s “Prior Stock Unit Account,” and no amount
of Compensation or Special Meeting Fees earned after December 31, 2004 that such
Eligible Director elects to defer under this Plan shall be credited to such
Prior Stock Unit Account.

 

(c)           Transfers of Stock Units Attributable to 2005 and 2006 Deferrals. 
Effective January 1, 2005, any Units credited to an Eligible Director’s Prior
Stock Unit Account prior to January 1, 2005 that are attributable to
Compensation to be earned after December 31, 2004 shall be transferred to such
Eligible Director’s Current Stock Unit Account established pursuant to
Section 5.2(a).

 

(d)           Limitations on Rights Associated with Units.  An Eligible
Director’s Current Stock Unit Account and/or Prior Stock Unit Account shall each
be a memorandum account on the books of the Company.  The Units credited to an
Eligible Director’s Stock Unit Account(s) shall be used solely as a device for
the determination of the number of shares of Common Stock to be eventually
distributed to such Eligible Director in accordance with this Plan.  The Units
shall not be treated as property or as a trust fund of any kind.  All shares of
Common Stock or other amounts attributed to the Units shall be and remain the
sole property of the Company, and each Eligible Director’s right in the Units is
limited to the right to receive shares of Common Stock in the future as herein
provided.  No Eligible Director shall be entitled to any voting or other
shareholder rights with respect to Units granted under this Plan.  The number of
Units credited under this Section shall be subject to adjustment in accordance
with Section 5.6.

 

(e)           Credited Units Not Vested.  The Units credited to an Eligible
Director’s Stock Unit Account(s) shall only become vested in accordance with
Section 5.4(a).

 

5.3          Dividend Equivalents; Dividend Equivalent Cash Account; Dividend
Equivalent Stock Account.

 

(a)           Allocation of Dividend Equivalents.  Each Eligible Director shall,
at the time of making an election in accordance with Article IV, elect to have
all Dividend Equivalents attributable to Units credited to his or her Stock Unit
Account

 

11

--------------------------------------------------------------------------------


 

pursuant to such election credited to either (1) a Dividend Equivalent Cash
Account for such Eligible Director in accordance with subsection (b) below or
(2) a Dividend Equivalent Stock Account for such Eligible Director in accordance
with subsection (c) below.  Such election shall be irrevocable and shall remain
in effect with respect to all Stock Units credited to the Eligible Director’s
Stock Unit Account and Dividend Equivalent Stock Account in accordance with the
Eligible Director’s election made pursuant to Article IV.

 

(b)           Dividend Equivalent Cash Account.

 

(1)           Current Dividend Equivalent Cash Account.  Effective January 1,
2005, if an Eligible Director has elected or elects to have Dividend Equivalents
with respect to Compensation and/or Special Meeting Fees deferred in Stock Units
after December 31, 2004 credited to his or her Dividend Equivalent Cash Account,
the Committee shall establish and maintain a Dividend Equivalent Cash Account
for the Eligible Director under the Plan, which Account shall be a memorandum
account on the books of the Company and shall be such Eligible Director’s
“Current Dividend Equivalent Cash Account.”  In such case, the Committee shall,
as of each dividend payment date, credit the Eligible Director’s Current
Dividend Equivalent Cash Account with an amount equal to the amount of Dividend
Equivalents attributable to Stock Units then credited to the Eligible Director’s
Current Stock Unit Account.  In addition, as of the last day of each calendar
quarter, the Eligible Director’s Current Dividend Equivalent Cash Account shall
be credited with earnings in an amount equal to that determined by multiplying
the balance credited to such account as of the last day of the preceding quarter
by an amount equal to one-fourth of the Interest Rate.

 

(2)           Prior Dividend Equivalent Cash Account.  Effective January 1,
2005, the Dividend Equivalent Cash Account (if any) established for an Eligible
Director prior to January 1, 2005 shall be that Eligible Director’s “Prior
Dividend Equivalent Cash Account.”  The Committee shall, as of each dividend
payment date, credit the Eligible Director’s Prior Dividend Equivalent Cash
Account with an amount equal to the amount of Dividend Equivalents attributable
to Stock Units then credited to the Eligible Director’s Prior Stock Unit
Account.  In addition, as of the last day of each calendar quarter, the Eligible
Director’s Prior Dividend Equivalent Cash Account shall be credited with
earnings in an amount equal to that determined by multiplying the balance
credited to such account as of the last day of the preceding quarter by an
amount equal to one-fourth of the Interest Rate.

 

(3)           Transfer of Dividend Equivalents Attributable to 2005 and 2006
Deferrals.  Effective January 1, 2005, any Dividend Equivalents that were
credited to an Eligible Director’s Prior Dividend Equivalent Cash Account prior
to January 1, 2005 that were attributable to Stock Units credited to his or her
Stock Unit Account with respect to Compensation to be earned after December 31,
2004 shall be transferred to such Eligible Director’s Current Dividend
Equivalent Cash Account established pursuant to Section 5.3(b)(1).

 

12

--------------------------------------------------------------------------------


 

(c)           Dividend Equivalent Stock Account.

 

(1)           Current Dividend Equivalent Stock Account.  Effective January 1,
2005, if an Eligible Director has elected or elects to have Dividend Equivalents
credited to his or her Dividend Equivalent Stock Account, the Committee shall
establish and maintain a Dividend Equivalent Stock Account for the Eligible
Director under the Plan, which Account shall be a memorandum account on the
books of the Company and shall be such Eligible Director’s “Current Dividend
Equivalent Stock Account.”  In such case, the Committee shall, as of each
dividend payment date, credit the Eligible Director’s Current Dividend
Equivalent Stock Account with an amount of Units determined by dividing the
amount of Dividend Equivalents attributable to Stock Units then credited to the
Eligible Director’s Current Stock Unit Account by the Fair Market Value of a
share of Common Stock as of such date.  The Units credited to an Eligible
Director’s Current Dividend Equivalent Stock Account shall be subject to
adjustment under Section 5.6.

 

(2)           Prior Dividend Equivalent Stock Account.  Effective January 1,
2005, the Dividend Equivalent Stock Account (if any) established for an Eligible
Director prior to January 1, 2005 shall be that Eligible Director’s “Prior
Dividend Equivalent Stock Account.”  The Committee shall, as of each dividend
payment date, credit the Eligible Director’s Prior Dividend Equivalent Stock
Account with an amount of Units determined by dividing the amount of Dividend
Equivalents attributable to Stock Units then credited to the Eligible Director’s
Prior Stock Unit Account by the Fair Market Value of a share of Common Stock on
such date.  The Units credited to an Eligible Director’s Prior Dividend
Equivalent Stock Account shall be subject to adjustment under Section 5.6.

 

(3)           Transfer of Dividend Equivalents Attributable to 2005 and 2006
Deferrals.  Effective January 1, 2005, any Dividend Equivalents that were
credited to an Eligible Director’s Prior Dividend Equivalent Stock Account prior
to January 1, 2005 that were attributable to Stock Units credited to his or her
Stock Unit Account with respect to Compensation to be earned after December 31,
2004 shall be transferred to such Eligible Director’s Current Dividend
Equivalent Stock Account established pursuant to Section 5.3(c)(1).

 

(d)           Credited Dividends Account Not Vested.  Amounts credited to the
Dividend Equivalent Cash Account or the Dividend Equivalent Stock Account shall
only become vested in accordance with Sections 5.4(a) or (c), as the case may
be.

 

5.4          Vesting.

 

(a)           Stock Unit Account; Dividend Equivalent Stock Account.  The rights
of each Eligible Director in respect of his or her Stock Unit Account and
Dividend Equivalent Stock Account shall vest as the Eligible Director’s services
(to which the deferred Compensation and deferred Special Meeting Fees relate)
are rendered. 

 

13

--------------------------------------------------------------------------------


 

Accordingly, effective as of the date the Eligible Director ceases to be a
member of the Board of Directors, the number of Units credited to the Eligible
Director’s Stock Unit Account and Dividend Equivalent Stock Account shall be
reduced to the number of Units that would have been in such accounts on the date
the Eligible Director ceased to serve on the Board of Directors had the
Compensation and Special Meeting Fees the Eligible Director elected to defer
included only Compensation and Special Meeting Fees payable for the period of
actual service as a director, less any vested Units previously distributed as
shares of Common Stock pursuant to the Eligible Director’s election to receive
installment payments and/or a distribution under Section 5.5(d) or 5.5A(d) or
(e).  For purposes of calculating the number of Units that would have been
credited to the Eligible Director’s Stock Unit Account and Dividend Equivalent
Stock Account, the Eligible Director’s annual retainer shall be prorated for the
year of cessation on a monthly basis.  Notwithstanding the preceding sentence,
if an Eligible Director ceases to be a member of the Board of Directors by
reason of death or Disability, or upon or following a Change in Control Event,
the Eligible Director’s Stock Unit Account and Dividend Equivalent Stock Account
shall immediately become fully vested.

 

(b)           Cash Account.  The rights of each Eligible Director in respect of
his or her Cash Account shall at all times be fully vested.

 

(c)           Dividend Equivalent Cash Account.  The rights of each Eligible
Director in respect of his or her Dividend Equivalent Cash Account shall vest as
the Eligible Director’s services (to which the deferred Compensation and
deferred Special Meeting Fees relate) are rendered.  Accordingly, effective as
of the date the Eligible Director ceases to be a member of the Board of
Directors, the Company shall reduce any amount credited to the Eligible
Director’s Dividend Equivalent Cash Account by an amount equal to any Dividend
Equivalents (together with any related earnings) attributable to any Units which
are forfeited in accordance with Section 5.4(a) and/or previously distributed as
shares of Common Stock in accordance with the Eligible Director’s election to
receive installment payments and/or a distribution under Section 5.5(d) or
5.5A(d) or (e).  Notwithstanding the preceding, if an Eligible Director ceases
to be a member of the Board of Directors by reason of death or Disability, or
upon or following a Change in Control Event, the Eligible Director’s Dividend
Equivalent Cash Account shall immediately become fully vested.

 

5.5          Distribution of Benefits.  The provisions of this Section 5.5 shall
apply only with respect to distributions from Current Cash Accounts, Current
Dividend Equivalent Cash Accounts, Current Dividend Equivalent Stock Accounts
and Current Stock Unit Accounts.  The provisions of Section 5.5A as set forth in
Appendix A to this Plan document govern the distribution from Prior Cash
Accounts, Prior Dividend Equivalent Cash Accounts, Prior Dividend Equivalent
Stock Accounts and Prior Stock Unit Accounts.

 

(a)           Time and Manner of Distribution.

 

(i)            The vested amounts credited an Eligible Director’s Accounts shall
be distributed to the Eligible Director (or, in the event of his or her

 

14

--------------------------------------------------------------------------------


 

death, the Eligible Director’s Beneficiary) upon his or her termination from
service on the Board of Directors; provided, however, that a termination of
service shall not be deemed to have occurred for any purpose under the Plan
unless such termination from service constitutes a “separation from service” as
defined under Section 409A of the Code and any regulations promulgated
thereunder.  Notwithstanding the foregoing, on the annual or multiple-year
deferral election form that a Participant files in accordance with the
provisions of Article IV of the Plan for any Plan Year or series of two or three
Plan Years beginning on or after January 1, 2005, an Eligible Director may elect
to have the amounts credited to his or her Accounts with respect to such annual
or multiple-year deferral period distributed to him or her on any one of the
following optional distribution dates:  (A) January 1 following the Eligible
Director’s termination of service, (B) January 1 of a specified year designated
by the Eligible Director, which shall be no earlier than 3 years after the Plan
Year to which the deferral relates, or (C) the earlier to occur of (A) or (B).

 

(ii)           The benefits payable under this Plan shall be distributed to the
Eligible Director (or, in the event of his or her death, the Eligible Director’s
Beneficiary) in a lump sum or, if elected by the Eligible Director in writing on
the annual or multiple-year deferral election form that a Participant files in
accordance with the provisions of Article IV of the Plan for a Plan Year
beginning on or after January 1, 2005, in annual installments for up to 10
years.

 

(iii)          An Eligible Director shall be permitted to make a different
election with respect to each annual or multiple-year deferral period as to the
time and manner in which his or her benefits shall be distributed.  For each
Eligible Director who makes one or more distribution elections pursuant to this
Section 5.5(a), each of his or her Accounts shall be divided into two or more
Distribution Subaccounts as necessary to separately account for deferrals that
are payable at different times and/or in different manners.  For purposes of
calculating installments, the Eligible Director’s vested Accounts (and
Distribution Subaccounts if applicable) will be valued as of December 31 of each
year, and divided by the number of remaining installments to determine the
amount of the installment to be paid in the following year.  Subsequent
installments will be adjusted accordingly for the next calendar year, according
to procedures established by the Committee.  Such installment payments shall
commence as of the date benefits become distributable under this Section 5.5(a).

 

(iv)          Notwithstanding any other provision of this Section 5.5, in the
event that an Eligible Director becomes entitled to a credit of Stock Units
pursuant to Section 5.2(a)(2) and such Stock Units would otherwise have been
payable pursuant to this Section 5.5 prior to the date such Units are credited
to the Eligible Director’s Current Stock Unit Account, such Units shall be paid
not later than thirty (30) days following the date such Units are credited
pursuant to Section 5.2(a)(2).

 

15

--------------------------------------------------------------------------------


 

(b)           Change in Time or Manner of Distribution.  Notwithstanding
subsection (a), an Eligible Director may elect to further defer the commencement
of any distribution to be made, or change the manner of any distribution
election from a lump sum to annual installments made, with respect to benefits
payable under this Plan by filing a new written election with the Committee on a
form approved by the Committee; provided, however, that (A) no such election
shall be effective until one year after the date on which the election is made,
(B) the first payment with respect to which such election is made must be
deferred for a period of not less than five years from the date such payment
would otherwise have been made or payments would have commenced, and (C) any
election related to a payment that commences on any date other than the date of
the Eligible Director’s termination of service shall only be effective if it is
made at least twelve months prior to the date of the first scheduled payment
under such election.

 

(c)           Effect of Change in Control Event.  Notwithstanding subsections
(a) and (b), if a Change in Control Event and a termination of service occurs,
the vested portions of an Eligible Director’s Accounts shall be distributed
immediately in a lump sum.

 

(d)           Distribution for Unforeseeable Emergencies.  An Eligible Director
(which for purposes of this Section 5.5(d) includes former Eligible Directors)
may request a distribution for an Unforeseeable Emergency without penalty of an
amount not greater than the value of the Eligible Director’s vested benefit
under this Plan.  Such distribution for an Unforeseeable Emergency shall be
subject to approval by the Committee in its sole discretion and may be made only
to the extent necessary to satisfy such Unforeseeable Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the distribution,
after taking into account the extent to which such hardship is or may be
relieved (1) through reimbursement or compensation by insurance or otherwise or
(2) by liquidation of the Eligible Director’s assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship. 
Amounts distributed pursuant to this Section 5.5(d) shall be distributed only
from vested amounts credited to his or her Accounts and shall be distributed
first from an Eligible Director’s Cash and Dividend Equivalent Cash Accounts,
and, to the extent the balance of the Participant’s Cash and Dividend Equivalent
Cash Accounts is not sufficient to satisfy the severe financial hardship, next
as a distribution of shares of the Company’s Common Stock with a Fair Market
Value equal to such deficiency from the vested portion of such Eligible
Director’s Stock Unit and Dividend Equivalent Stock Accounts.

 

(e)           Form of Distribution.  Stock Units credited to an Eligible
Director’s Stock Unit Account and Dividend Equivalent Stock Account shall be
distributed in an equivalent whole number of shares of the Company’s Common
Stock.  Fractions shall be disregarded.  Amounts credited to an Eligible
Director’s Cash Account and vested in the Eligible Director’s Dividend
Equivalent Cash Account shall be distributed in cash.

 

(f)            Small Benefit Exception.  Notwithstanding any other provision of
this Plan to the contrary, if at the time any partial or installment
distribution is to be made to an Eligible Director hereunder the total vested
balance remaining in the Eligible

 

16

--------------------------------------------------------------------------------


 

Director’s Current Cash Account and Current Dividend Equivalent Cash Account is
less than $2,000 and the number of vested Units credited to the Eligible
Director’s Current Stock Unit Account of Current Dividend Equivalent Stock
Account is less than 100, then all such remaining vested balances and vested
Units shall be distributed in a lump sum on the date scheduled for such partial
or installment distribution.  This provision is intended to comply with Treasury
Regulations Section 1.409A-2(b)(2)(iii) and shall be interpreted accordingly.

 

(g)           Distributions to Specified Employees.  Notwithstanding any other
provision of this Plan to the contrary, and solely to the extent that a delay in
payment is required in order to avoid the imposition of any tax under
Section 409A of the Code, if an Eligible Director is a “specified employee” for
purposes of Section 409A(a)(2)(B) of the Code, and any amounts to be distributed
under this Agreement are considered to be non-qualified deferred compensation
payable in connection with the Eligible Director’s separation from service with
the Company for purposes of Section 409A of the Code, which otherwise would be
payable at any time during the six-month period immediately following such
separation from service, then such amounts shall not be paid prior to, and shall
instead be payable in a lump sum within ten (10) business days following, the
expiration of such six-month period.

 

5.6          Adjustments in Case of Changes in Common Stock.  If any stock
dividend, stock split, recapitalization, merger, consolidation, combination or
exchange of shares, sale of all or substantially all of the assets of the
Company, split-up, split-off, spin-off, liquidation or similar change in
capitalization or any similar extraordinary dividend distribution to holders of
the Company’s Common Stock (other than Cash or Combination Dividends) shall
occur, proportionate and equitable adjustments shall be made in the number and
type of shares of Common Stock or other property reserved and of Units (both
credited and vested) under this Plan.

 

5.7          Company’s Right to Withhold.  The Company shall satisfy any state
or federal income tax withholding obligation arising upon distribution of an
Eligible Director’s accounts by reducing the number of shares of Common Stock
otherwise deliverable to the Eligible Director by the appropriate number of
shares, valued at the average of the Fair Market Values of a share of Common
Stock during the last 10 trading days preceding the date of distribution,
required to satisfy such tax withholding obligation.  If the Company, for any
reason, cannot satisfy the withholding obligation in accordance with the
preceding sentence, the Eligible Director shall pay or provide for payment in
cash of the amount of any taxes which the Company may be required to withhold
with respect to the benefits hereunder.

 

5.8          Stockholder Approval.  This Plan, and all the elections, actions
and accruals with respect to Stock Units and Dividend Equivalents made prior to
stockholder approval, was originally approved by the stockholders of the Company
at their 1995 annual meeting.  Amendments to the Plan have been approved by the
Board of Directors pursuant to Article VII.

 

17

--------------------------------------------------------------------------------

 

 

ARTICLE VI
ADMINISTRATION

 

6.1          The Administrator.  The Committee hereunder shall consist of two
(2) or more Disinterested Directors appointed from time to time by the Board of
Directors to serve as the administrator of this Plan at its pleasure.  Any
member of the Committee may resign by delivering a written resignation to the
Board of Directors.  Members of the Committee shall not receive any additional
compensation for administration of this Plan.

 

6.2          Committee Action.  The Committee may, for the purpose of
administering this Plan, choose a Secretary who may be, but is not required to
be, a member of the Committee, who shall keep minutes of the Committee’s
proceedings and all records and documents pertaining to the Committee’s
administration of this Plan.  A member of the Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant in
this Plan.  The Secretary may execute any certificate or other written direction
on behalf of the Committee.  Action of the Committee with respect to the
administration of this Plan shall be taken pursuant to a majority vote or by
unanimous written consent of its members.

 

6.3          Rights and Duties.  Subject to the limitations of this Plan, the
Committee shall be charged with the general administration of this Plan and the
responsibility for carrying out its provisions, and shall have powers necessary
to accomplish those purposes, including, but not by way of limitation, the
following:

 

(a)           To construe, interpret and administer this Plan;

 

(b)           To resolve any questions concerning the amount of benefits payable
to an Eligible Director (except that no member of the Committee shall
participate in a decision relating solely to his or her own benefits);

 

(c)           To make all other determinations required by this Plan;

 

(d)           To maintain all the necessary records for the administration of
this Plan; and

 

(e)           To make and publish forms, rules and procedures for elections
under and for the administration of this Plan.

 

The determination of the Committee made in good faith as to any disputed
question or controversy and the Committee’s determination of benefits payable to
Eligible Directors shall be conclusive.  In performing its duties, the Committee
shall be entitled to rely on information, opinions, reports or statements
prepared or presented by:  (1) officers or employees of the Company whom the
Committee believes to be reliable and competent as to such matters; and
(2) counsel (who may be employees of the Company), independent accountants and
other persons as to matters which the Committee believes to be within such
persons’ professional or expert competence.  The Committee shall be fully
protected with respect to any action taken or omitted by it in

 

18

--------------------------------------------------------------------------------


 

good faith pursuant to the advice of such persons.  The Committee may delegate
ministerial, bookkeeping and other non-discretionary functions to individuals
who are officers or employees of the Company.

 

6.4          Indemnity and Liability.  All expenses of the Committee shall be
paid by the Company and the Company shall furnish the Committee with such
clerical and other assistance as is necessary in the performance of its duties. 
No member of the Committee shall be liable for any act or omission of any other
member of the Committee nor for any act or omission on his or her own part,
excepting only his or her own willful misconduct or gross negligence.  To the
extent permitted by law, the Company shall indemnify and save harmless each
member of the Committee against any and all expenses and liabilities arising out
of his or her membership on the Committee, excepting only expenses and
liabilities arising out of his or her own willful misconduct or gross
negligence, as determined by the Board of Directors.

 

ARTICLE VII
PLAN CHANGES AND TERMINATION

 

The Board of Directors shall have the right to amend this Plan in whole or in
part from time to time or may at any time suspend or terminate this Plan.  In
addition, The Committee may amend the Plan to (a) ensure that this Plan complies
with the requirements of Section 409A of the Code for deferral of taxation on
compensation deferred hereunder after December 31, 2004 until the time of
distribution and (b) to make other changes to the provisions regarding elections
as to the time and manner of distributions that comply with such requirements of
Section 409A.  Notwithstanding the foregoing, no amendment or termination shall
cancel or otherwise adversely affect in any way, without his or her written
consent, any Eligible Director’s rights with respect to Stock Units and Dividend
Equivalents credited to his or her Stock Unit Account, Dividend Equivalent Cash
Account or Dividend Equivalent Stock Account which are then vested (assuming
solely for such purposes a voluntary termination of services as of the date of
such amendment or termination) or to any amounts previously credited to his or
her Cash Account; provided, however, that in no event shall such consent be
required for an amendment that is necessary to comply with applicable law,
including without limitation, an amendment required under Section 409A of the
Code or the regulations thereunder to preserve the deferral of taxation on
compensation deferred hereunder until the time of distribution.  Any amendments
authorized hereby shall be stated in an instrument in writing, and all Eligible
Directors shall be bound thereby upon receipt of notice thereof.

 

It is the current expectation of the Company that this Plan shall be continued
until August 1, 2029, but continuance of this Plan is not assumed as a
contractual obligation of the Company.  In the event that the Board of Directors
decides to discontinue or terminate this Plan, it shall notify the Committee and
participants in this Plan of its action in an instrument in writing, and this
Plan shall be terminated at the time therein set forth, and all participants
shall be bound thereby.  In such event, the then vested benefits of an Eligible
Director shall be distributed in accordance with the time and manner of
distribution elected by him or her under Section 5.5 and/or 5.5A.

 

19

--------------------------------------------------------------------------------


 

ARTICLE VIII
MISCELLANEOUS

 

8.1          Limitation on Eligible Directors’ Rights.  Participation in this
Plan shall not give any Eligible Director the right to continue to serve as a
member of the Board of Directors or any rights or interests other than as herein
provided.  No Eligible Director shall have any right to any payment or benefit
hereunder except to the extent provided in this Plan.  This Plan shall create
only a contractual obligation on the part of the Company as to such amounts and
shall not be construed as creating a trust.  This Plan, in and of itself, has no
assets.  Eligible Directors shall have only the rights of general unsecured
creditors of the Company with respect to amounts credited or vested and benefits
payable, if any, on their Accounts.

 

8.2          Beneficiaries.

 

(a)           Beneficiary Designation.  Upon forms provided by the Company each
Eligible Director may designate in writing the Beneficiary or Beneficiaries (as
defined in Section 8.2(b)) whom such Eligible Director desires to receive any
amounts payable under this Plan after his or her death.  An Eligible Director
from may from time to time change his or her designated Beneficiary or
Beneficiaries without the consent of such Beneficiary or Beneficiaries by filing
a new designation in writing with the Committee.  However, if a married Eligible
Director wishes to designate a person other than his or her spouse as
Beneficiary, such designation shall be consented to in writing by the spouse. 
The Eligible Director may change any election designating a Beneficiary or
Beneficiaries without any requirement of further spousal consent if the spouse’s
consent so provides.  Notwithstanding the foregoing, spousal consent shall not
be necessary if it is established that the required consent cannot be obtained
because the spouse cannot be located or because of other circumstances
prescribed by the Committee.  The Company and the Committee may rely on the
Eligible Director’s designation of a Beneficiary or Beneficiaries last filed in
accordance with the terms of this Plan.

 

(b)           Definition of Beneficiary.  An Eligible Director’s “Beneficiary”
or “Beneficiaries” shall be the person, persons, trust or trusts so designated
by the Eligible Director or, in the absence of such designation, entitled by
will or the laws of descent and distribution to receive the Eligible Director’s
benefits under this Plan in the event of the Eligible Director’s death, and
shall mean the Eligible Director’s executor or administrator if no other
Beneficiary is identified and able to act under the circumstances.

 

8.3          Benefits Not Assignable; Obligations Binding Upon Successors. 
Benefits of an Eligible Director under this Plan shall not be assignable or
transferable and any purported transfer, assignment, pledge or other encumbrance
or attachment of any payments or benefits under this Plan, or any interest
therein, other than by operation of law or pursuant to Section 8.2, shall not be
permitted or recognized.  Obligations of the Company under this Plan shall be
binding upon successors of the Company.

 

8.4          Governing Law; Severability.  The validity of this Plan or any of
its provisions shall be construed, administered and governed in all respects
under and by

 

20

--------------------------------------------------------------------------------


 

the laws of the state of incorporation of the Company.  If any provisions of
this instrument shall be held by a court of competent jurisdiction to be invalid
or unenforceable, the remaining provisions hereof shall continue to be fully
effective.

 

8.5          Compliance With Laws.  This Plan and the offer, issuance and
delivery of shares of Common Stock and/or the payment of money through the
deferral of compensation under this Plan are subject to compliance with all
applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law) and to such approvals by any
listing, agency or any regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith.  Any securities delivered under this Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements.

 

8.6          Headings Not Part of Plan.  Headings and subheadings in this Plan
are inserted for reference only and are not to be considered in the construction
of the provisions hereof.

 

21

--------------------------------------------------------------------------------


 

APPENDIX A

 

The provisions set forth in this Appendix A set forth the provisions of
Section 5.5A of the Plan which apply to the distribution of amounts deferred
prior to January 1, 2005 and credited to Prior Cash Accounts, Prior Dividend
Equivalent Cash Accounts, Prior Dividend Equivalent Stock Accounts and Prior
Stock Unit Accounts.

 

5.5A       Distribution of Benefits.

 

(a)           Time and Manner of Distribution.  Each Eligible Director shall be
entitled to receive a distribution of the vested portion of his or her Accounts
upon his or her termination from service on the Board of Directors or at such
time as may be elected by the Eligible Director at the time of an election under
Article IV and set forth in writing on forms provided by the Company.  The
benefits payable under this Plan shall be distributed to the Eligible Director
(or, in the event of his or her death, the Eligible Director’s Beneficiary) in a
lump sum or, if elected by the Eligible Director in writing on forms provided by
the Company at least 12 months in advance of the date benefits become
distributable under subsection (a), in annual installments for up to 10 years. 
An Eligible Director shall be permitted to make a different election with
respect to each annual deferral period as to the time and manner in which his or
her benefits shall be distributed.  For each Eligible Director who makes one or
more distribution elections pursuant to this Section 5.5A(a), each of his or her
Accounts shall be divided into two or more Distribution Subaccounts as necessary
to separately account for deferrals which are payable at different times and/or
in different manners.  For purposes of calculating installments, the Eligible
Director’s vested Accounts (and Distribution Subaccounts if applicable) will be
valued as of December 31 of each year, and divided by the number of remaining
installments to determine the amount of the installment to be paid in the
following year.  Subsequent installments will be adjusted accordingly for the
next calendar year, according to procedures established by the Committee.  Such
installment payments shall commence as of the date benefits become distributable
under this Section 5.5A(a).

 

(b)           Change in Time or Manner of Distribution.  Notwithstanding
subsection (a):

 

(1)           An Eligible Director may elect to further defer the commencement
of any distribution to be made with respect to benefits payable under this Plan
by filing a new written election with the Committee on a form approved by the
Committee; provided, however, that (A) no such new election shall be effective
until 12 months after such election is filed with the Committee, (B) no such new
election shall be effective with respect to any Account(s) after the
distribution of benefits with respect to such Account(s) shall have commenced,
and (C) no more than three new elections with respect to each annual deferral
period shall be valid as to any Eligible Director.  An election made pursuant to
this Section 5.5A(b)(1) shall not affect the manner of distribution (i.e., lump

 

A-1

--------------------------------------------------------------------------------


 

sum versus installments), the terms of which shall be subject to
Section 5.5A(a) above or Section 5.5A(b)(2) below.

 

(2)           An Eligible Director may change the manner of any distribution
election from a lump sum to annual installments (or vice versa) made with
respect to amounts credited under his or her Accounts by filing a written
election with the Committee on a form provided by the Committee; provided,
however, that no such election shall be effective until 12 months after such
election is filed with the Committee, and no such election shall be effective if
it is made with respect to any Account(s) after the distribution of benefits
with respect to such Account(s) have commenced.  An election made pursuant to
this Section 5.5A(b)(2) shall not affect the date of the commencement of
benefits.

 

(3)           On or before September 30, 2000, an Eligible Director may make a
one-time, irrevocable election (subject to other express provisions of this
Plan), on forms provided for this purpose, to receive a distribution of his or
her accumulated balances under this Plan as of September 30, 2000 on:  (A) a
date elected by the Eligible Director, but in no event before 2003, or (B) the
earlier of a date elected by the Eligible Director, but in no event before 2003,
or the date of his or her termination of service from the Board of Directors. 
The benefits payable under such an election shall be distributed to the Eligible
Director (or in the event of his or her death, the Eligible Director’s
Beneficiary) in a lump sum or, if elected by the Eligible Director in writing on
forms provided by the Company at least 12 months in advance of the date benefits
become distributable under Section 5.5A(a) above, in annual installments for up
to 10 years, as so elected.

 

(c)           Effect of Change in Control Event.  Notwithstanding subsections
(a) and (b), if a Change in Control Event and a termination of service occurs,
the vested portions of an Eligible Director’s Accounts shall be distributed
immediately in a lump sum.

 

(d)           Early Distributions.  Each Eligible Director (which for purposes
of this Section 5.5A(d) includes former Eligible Directors) shall be permitted
to elect to withdraw not less than 50% of the vested portion of his or her
Accounts, reduced by the withdrawal penalty described below, prior to the
applicable payment date(s) or payment commencement date(s) (“Early
Distributions”), subject to the following restrictions:

 

(1)           The election to take an Early Distribution shall be made in
writing on a form provided by and filed with the Committee;

 

(2)           The amount of the Early Distribution shall equal 90% of the amount
the Eligible Director has elected to withdraw; and

 

A-2

--------------------------------------------------------------------------------


 

(3)           The remaining 10% of the amount the Eligible Director has elected
to withdraw shall be permanently forfeited, and the Eligible Director or his or
her Beneficiary shall have no rights with respect to such forfeited amounts.

 

Notwithstanding the foregoing, the Eligible Director’s Accounts will continue to
vest in accordance with Section 5.4 and the Dividend Equivalent Stock Account
and/or Dividend Equivalent Cash Account of such Eligible Director shall continue
to be credited with Dividend Equivalents in accordance with Section 5.3.

 

(e)           Distribution for Unforeseeable Emergencies.  An Eligible Director
(which for purposes of this Section 5.5A(e) includes former Eligible Directors)
may request a distribution for an Unforeseeable Emergency without penalty of an
amount not greater than the value of the Eligible Director’s vested benefit
under this Plan.  Such distribution for an Unforeseeable Emergency shall be
subject to approval by the Committee in its sole discretion and may be made only
to the extent necessary to satisfy the hardship and only from vested amounts
credited to his or her Accounts.  The Committee may treat a distribution as
necessary for an Unforeseeable Emergency if it relies on the Eligible Director’s
written representation, without actual knowledge to the contrary, that the
hardship cannot reasonably be relieved (1) through timely reimbursement or
compensation by insurance or otherwise or (2) by liquidation of the Eligible
Director’s assets, to the extent the liquidation of such assets would not itself
cause severe financial hardship.  Amounts distributed pursuant to this
Section 5.5A(e) shall be distributed first from an Eligible Director’s Cash and
Dividend Equivalent Cash Accounts, and, to the extent the balance of the
Participant’s Cash and Dividend Equivalent Cash Accounts is not sufficient to
satisfy the severe financial hardship, next as a distribution of shares of the
Company’s Common Stock with a Fair Market Value equal to such deficiency from
the vested portion of such Eligible Director’s Stock Unit and Dividend
Equivalent Stock Accounts.

 

(f)            Form of Distribution.  Stock Units credited to an Eligible
Director’s Stock Unit Account and Dividend Equivalent Stock Account shall be
distributed in an equivalent whole number of shares of the Company’s Common
Stock.  Fractions shall be disregarded.  Amounts credited to an Eligible
Director’s Cash Account and vested in the Eligible Director’s Dividend
Equivalent Cash Account shall be distributed in cash.

 

(g)           Small Benefit Exception.  Notwithstanding any other provision of
this Plan to the contrary, if at the time of any distribution the vested balance
remaining in an Eligible Director’s Prior Cash Account or Prior Dividend
Equivalent Cash Account is less than $2,000 or, if the number of vested Units
credited to the Eligible Director’s Prior Stock Unit Account or Prior Dividend
Equivalent Stock Account is less than 100, then such remaining vested balances
shall be distributed in a lump sum.

 

A-3

--------------------------------------------------------------------------------
